DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/26/2021 wherein claims 22 and 38 have been amended and claims 28, 41, 53 and 54 have been cancelled.
Claims 22-27, 29-40 and 42-52 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 8/26/2021 overcome the rejection of claims 22-28, 30, 31, 33-44, 46-48, 53 and 54 made by the Examiner under 35 USC 103 over Matsumo et al. (JP 2013/046697), evidenced by English translation and Phillips et al. (Food Hydrocolloids, 22, 2008, 24—35).  This rejection has been withdrawn as none of the references teaches a 1% alginate solution having a viscosity of between 3-20 centipoise.  
Applicants amendments filed 8/26/2021 overcome the rejection of claims 29, 32 and 45 made by the Examiner under 35 USC 103 over Matsumo et al. (JP 2013/046697), evidenced by English translation and Phillips et al. (Food Hydrocolloids, 22, 2008, 24—35), in further view of Verrall et al. (US 2004/0115137).  This rejection has been withdrawn as none of the references teaches a 1% alginate solution having a viscosity of between 3-20 centipoise.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 30-31, 33-40, 42-44, 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2013/046697; of record), evidenced by English translation (of record) and Phillips et al. (Food Hydrocolloids, 22, 2008, 24-35), in view of Otagiri et al. (US 5302399).  
Matsuno is directed to a coating composition comprising A) an alginate, B) a plasticizer and C) a component selected from gelatin, pectin, curdlan, pullulan, gum Arabic, gellan gum, xanthan gum, HPMC and carboxymethyl cellulose (see page 3) wherein the mass ratio is from 1:10 to 20:1 (see page 5). It is noted that gum Arabic is a synonym of acacia gum (see Phillips, Table 1: Synonyms). The coating composition is to be enteric and applied by spraying the aqueous coating composition onto the surface of an object to be coated e.g. a tablet (see page 5) (see instant claims 24, 38 and 39). Matsuno indicates that the alginate is to be in the form of a monovalent (sodium) water-soluble salt (see page 3) (see instant claims 27 and 40) and so it would be expected that a 10% solids solution (which is contemplated by Matsuno, see page 4) of 
Component A is to be present from 5-85% by mass (solid content), B is present from 0.1-70% (solid content), C is present from 0.1-90% (solid content) and D is present from 1-80% (solid content) (see instant claim 37). Although Matsuno does not teach a range such as from 2-30%, Matsunos total solid content overlaps with that of the instant claims and would be considered obvious as overlapping ranges are indicia of obviousness. See MPEP 2144.05.
The coating is to provide a dissolution rate less than 50% (preferably less than 30%) in 2 hours in a solution having a pH of 1.2 (~0.1 N) whereas a dissolution rate of 70% or more is observed at a pH of 6.8 (see page 7).  Although Matsuno fails to teach the active agent not being release into a 0.1 N medium within 1 hour, and thereafter about 90% or more is released within two hours in a buffer medium of pH 7.2, the results taught by Matsuo are sufficiently close to that of the instant invention that one of ordinary skill in art would expect a similar release profile to that of the instant claims. Moreover, the composition is very similar in nature, e.g. a coating comprising alginate and acacia gum, to that being claimed and as such, the properties would also be expected to be similar. 
Matsuno contemplates the coating as being a coating composition for coating foods and pharmaceuticals (see page 7) (see instant claim 25). Iron is an exemplified active ingredient (see page 7) (see instant claim 26).
Alginate (enteric polymer) and acacia gum (film-forming polymer) are both plant based materials (see instant claims 31 and 44).
 The plasticizer is may be that of glycerin (see page 5) (see instant claims 34 and 46). Antifoaming agents such as dimethylpolysiloxane (simethicone) are also contemplated (see page 5) (see instant claim 35). 
Matusno teaches a 1% solution of the alginate has a viscosity less than 50 cps (see claim 4). 
Matsuno fails to teach a 1% alginate solution as having a viscosity of between 3-20 centipoise when measured at 20oC +/-2oC.
Otagiri is directed to slow releasing pharmaceuticals prepared with alginic acid (sodium aligiante) wherein the sodium alginate may be applied as an enteric coating onto a tablet (see column 3, lines 23-25). Otagiri teaches that their alginate may have a viscosity of less than 100 centipoise with viscosities of 13.3, 13.7 and 12.1 centipoise being specifically contemplated (see column 2, lines 45-50). It is taught that such viscosities are useful for providing sustained release dosage forms which is particularly useful in preventing toxicity due to prompt efficacy (see column 7, lines 35-40). Thus, it would have been obvious to modify Matsuno’s dosage form such that the alginate having a molecular weight less than 50 cps was selected to have a viscosity of 13.3, 13.7 or 12.1 cps, as taught by Otagiri, with a reasonable expectation for success in producing a delayed release dosage form having the beneficial property or reduced toxicity as taught by Otagiri. 
Thus, it would have been obvious to have selected various combinations of various disclosed ingredients from within Matsuno's disclosure, to arrive at coated dosage form comprising having a coating comprising an enteric polymer (alginate) and a film-forming polymer (Acacia gum) in a ratio of between 10:1 and 1:3  with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 29, 32 and 45 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2013/046697; of record), evidenced by English translation (of record) and Phillips et al. (Food Hydrocolloids, 22, 2008, 24-35), in view of Otagiri et al. (US 5302399) as applied to claims 22-27, 30-31, 33-40, 42-44 and 46-48 above, and further in view of Verrall et al. (US 2004/0115137).
Matsuno (and Otagiri) fails to teach component C (film-forming polymer) as comprising at least one of a modified corn starch or pea starch. 
Verrall is directed to water-soluble films for oral administration. The film is to comprise a film forming agent such as modified starch derived from corn and potato (see [0017]). Verrall teaches that the modified starch may be used with or without other film forming polymers such as gum Arabic (acacia gum) (see [0017]). Thus, using a modified starch would in the composition of Matsuno would have been obvious because modified starch is a known film-forming agent like that of acacia gum. It is prima facie
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Claims 49-52 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2013/046697; of record), evidenced by English translation (of record) and Phillips et al. (Food Hydrocolloids, 22, 2008, 24-35), in view of Otagiri et al. (US 5302399) as applied to claims 22-27, 30-31, 33-40, 42-44 and 46-48 above, and further in view of Fu et al. (AAPS PharmSciTech, 11/4, 2010, 1662-1674; of record).
Matsuno (and Otagiri) fails to teach the alginate as having a G content of 20-40%.
Fu teaches that sodium alginate is a known thickening agent used for its controlled release properties in pharmaceutical formulations (see abstract). Fu teaches that the G content effects the rheological properties of the resulting solution in that a higher G content can produce a more viscous, stiff solution (see page 1668). Fu teaches various grades of sodium alginates (see Table I) with Grade I possessing a G content of 35-45% which provides a solution with a viscosity of 20-70 mPas (cps) at 1%. Thus, as Matsuno suggests their solution be sprayed onto a tablet, it would have been within the skill to identify sodium alginate polymers having a G content that provides a desirable rheological solution capable of being satisfactorily sprayed onto a tablet as a coating layer having the effect of masking any unpleasant taste and good swallowability.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611